                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TEXAS
                             TYLER DIVISION

UNITED STATES OF AMERICA                  §
                                          §
v.                                        §    NO. 6:19-cr-31-JDK-JDL-2
                                          §
ROY EDWARD THOMPSON JR (2).               §

     ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND FINDING
         DEFENDANT GUILTY PURSUANT TO RULE 11(c)(1)(C)

       On this day, the Court considered the Findings of Fact and Recommendation

of United States Magistrate Judge John Love regarding Defendant Roy Edward

Thompson Jr.’s plea pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C) to

Count Three of the Indictment with a violation of Title 21 U.S.C. § 841(a)(1) -

Possession with the Intent to Distribute or Dispense (Methamphetamine, Cocaine,

Heroin, Crack Cocaine, Marijuana) and 21 U.S.C § 841(b)(1)(B)(i). Having conducted

a proceeding in the form and manner prescribed by Rule 11, the Magistrate Judge

recommends that the Court withdraw its prior Order Adopting Magistrate Judge’s

Findings of Fact and Recommendation on Guilty Plea (Docket No. 74) and accept

Defendant’s amended guilty plea (Docket No. 95), reserving to the District Judge the

option of rejecting the amended Plea Agreement if, after review of the presentence

report, the agreed sentence is determined not to be the appropriate disposition of the

case. The parties waived their right to file objections to the Findings of Fact and

Recommendation.     The Court is of the opinion that the Findings of Fact and

Recommendation should be accepted.




                                          1
      It is accordingly ORDERED that the prior Order Adopting Magistrate Judge’s

Findings of Fact and Recommendation on Guilty Plea (Docket No. 74) is

WITHDRAWN and the Findings of Fact and Recommendation of the United States

Magistrate Judge, filed December 9, 2019, are hereby ADOPTED.

      It is further ORDERED that, pursuant to Defendant’s amended Plea

Agreement, the Court finds Defendant GUILTY of Count Three of the Indictment in

the above-numbered cause, reserving to the Court the option of rejecting the amended

Plea Agreement if, after review of the presentence report, the agreed sentence is

determined not to be the appropriate disposition of the case.

      So ORDERED and SIGNED this 18th day of December, 2019.



                                         ___________________________________
                                         JEREMY D. KERNODLE
                                         UNITED STATES DISTRICT JUDGE




                                          2
